United States Court of Appeals

                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-2730
                                  ___________

Vickie Fischer,                      *
                                     *
      Plaintiff - Appellant,         *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Arkansas.
Mary Jo Layton, Marion County        *
Clerk; Roger Logan, Marion County    *      [UNPUBLISHED]
Chancery Judge,                      *
                                     *
      Defendants - Appellees.        *
                                     *
                                ___________

                         Submitted: January 6, 1998
                             Filed: January 14, 1998
                                 ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      Vickie Fischer brought this action under 42 U.S.C. §§ 1983 and 1985 against a
Marion County, Arkansas, court clerk and Chancery Judge, seeking injunctive relief
and damages on the ground that she had been denied the right to file a petition to
enforce a child-support order. The district court1 dismissed Fischer’s claim against the
judge and her damages claim against the clerk, and later granted summary judgment on
her remaining claim for injunctive relief against the clerk. Fischer appeals those two
orders.

       After careful review of the record and the parties’ briefs, we agree with the
district court that the judge and the clerk are entitled to absolute judicial and quasi-
judicial immunity from Fischer’s damages claims. We conclude that Fischer’s request
for injunctive relief is moot because she has now been allowed to file a child-support
petition in state court. The remaining issues Fischer raises in her brief are not properly
before us, or lack merit. Accordingly, we affirm. See 8th Cir. R. 47B. We deny
Fischer&s request for appointment of counsel as moot. We deny her Motion To Compel
Obedience to Order, mistakenly filed in the district court while this appeal was
pending, because neither this court nor the district court has authority to supervise or
control state court proceedings.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The HONORABLE FRANKLIN H. WATERS, United States District Judge for
the Western District of Arkansas, adopting the report and recommendations of the
HONORABLE BEVERLY R. STITES, United States Magistrate Judge for the
Western District of Arkansas.
                                           -2-